DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert M. Hirning on 08/19/2021.
The application has been amended as follows: 
Claim 1, last two lines: amend “provide pain treatment with neurostimulation” to recite “provide pain treatment to the human subject with neurostimulation”;
Claim 11, last two lines: amend “provide pain treatment with neurostimulation” to recite “provide pain treatment to the human subject with neurostimulation”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Moffitt et al. (US 2017/0056641) in view of Losin et al. (Losin, Elizabeth A. Reynolds, et al. “Feelings of Clinician-Patient Similarity and Trust Influence Pain: Evidence From Simulated Clinical Interactions.” The Journal of Pain, vol. 18, no. 7, 2017, pp. 787-799. doi:10.1016/j.jpain.2017.02.428) (hereinafter Losin), further in view of Kalia (KALIA, ANUP K., "Combining Trust with Risk, Commitments, and Emotions", TRACE: A Dynamic Model of Trust for People-Driven Service Engagements, NC State University meeting 30-SEP-2015; Slide Presentation, (SEP 2015), 24 slides) does not teach determining a modification of at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Serrano Carmona (US 2018/0043172) discloses patient-guided programming algorithms and user interfaces for neurostimulation programming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.A.G./
Anant A GuptaExaminer, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792